DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The amended claims 1-13 and 17-22 are allowed for including the allowable subject matter into the independent claims over the closest prior art of record, Cheng. 
However, newly added claim 23 required further consideration. Although claim 23 includes previously allowable claim limitation, “a phase array element comprising the amplifier arrangement”, a further search resulted in the following closest prior arts that teaches balanced amplifiers like the invention used in a phase array element, for example, Pal et al (US 20190341960), Trotta (US20140232589), Rubin (US 5,610,556) and Lamb et al. US 4,398,161). One such reference can be used along with the primary prior art of record Cheng as a secondary art for 103 obviousness rejection. 
However, Pal doesn’t qualify as a prior art because of the exception 102(b)(1)(A).
Trotta although teaches a balanced amplifier used for a phased array receiver and a radar system, it teaches a double balanced mixture as an integral part of the system and thus can’t be used as a secondary art. 
Rubin teaches a multi-port amplifier system for multi-beam communication antennas in which redundancy is achieved without using RF switches and thus may not be obvious to modify the primary reference (Cheng) where switching is needed. 
Lamb although teaches a quadrature hybrid coupled balanced amplifier for phased array element requires both amplifiers with gain controls to produce necessary 
Hence although application of balanced amplifiers for feeding Phased array antennas are common, an amplifier like the invention is not apparent as a feeding amplifier for Phased array antenna applications based on the closest prior arts available.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HAFIZUR RAHMAN/Examiner, Art Unit 2843